UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09253 Wells Fargo Funds Trust (Exact name of registrant as specified in charter) 525 Market Street, San Francisco, CA 94105 (Address of principal executive offices) (Zip Code) C. David Messman Wells Fargo Funds Management, LLC 525 Market Street San Francisco, CA 94105 (Name and address of agent for service) Registrant's telephone number, including area code: 800-222-8222 Date of fiscal year-end: Various - 3/31, 5/31, 6/30 and 8/31 Date of reporting period: 07/01/10 - 06/30/11 Item 1. Proxy Voting Record WELLS FARGO ADVANTAGE CALIFORNIA LIMITED-TERM TAX-FREE FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE CALIFORNIA TAX-FREE FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE COLORADO TAX-FREE FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE INTERMEDIATE TAX/AMT-FREE FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE MINNESOTA TAX-FREE FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE MUNICIPAL BOND FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE NORTH CAROLINA TAX-FREE FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE PENNSYLVANIA TAX-FREE FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE SHORT-TERM MUNICIPAL BOND FUND HARRIS CNTY-HOUSTON TEX SPORTS AUTH SPL REV Ticker: Security ID: 413893AM0 Meeting Date: APR 25, 2011 Meeting Type: Written Consent Record Date: MAR 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Consent To The Execution Of The None Did Not Vote Management Twenty-fourth Supplemental Indenture Of Trust Between The Issuer And The Indenture Trustee. WELLS FARGO ADVANTAGE STRATEGIC MUNICIPAL BOND FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE ULTRA SHORT-TERM MUNICIPAL INCOME FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE WISCONSIN TAX-FREE FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. END NPX REPORT SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE INVESTMENT COMPANY ACT OF 1940, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED, THERE UNTO DULY AUTHORIZED. WELLS FARGO FUNDS TRUST *BY: /S/ KARLA M. RABUSCH KARLA M. RABUSCH, PRESIDENT OF WELLS FARGO FUNDS MANAGEMENT, LLC, AND EXECUTIVE VICE PRESIDENT OF WELLS FARGO BANK, N.A.
